 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   CARL CHRISTIAN,                                   Case No. 1:18-cv-01173-DAD-BAM (PC)
12                      Plaintiff,                     FINDINGS AND RECOMMENDATIONS TO
                                                       DISMISS ACTION, WITH PREJUDICE, FOR
13          v.                                         FAILURE TO STATE A CLAIM, FAILURE
                                                       TO OBEY A COURT ORDER, AND
14   CLARK, et al.,                                    FAILURE TO PROSECUTE
15                      Defendants.                    (ECF No. 11)
16                                                     FOURTEEN (14) DAY DEADLINE
17

18   I.     Background

19          Plaintiff Carl Christian (“Plaintiff”) is a state prisoner proceeding pro se and in forma

20   pauperis in this civil rights action under 42 U.S.C. § 1983. This matter was referred to a United

21   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22          On October 10, 2018, the Court issued a screening order granting Plaintiff leave to file a

23   first amended complaint within thirty (30) days. (ECF No. 11.) The Court expressly warned

24   Plaintiff that the failure to file an amended complaint in compliance with the Court’s order would

25   result in a recommendation for dismissal of this action, with prejudice, for failure to obey a court

26   order and for failure to state a claim. (Id. at 7.) Plaintiff’s first amended complaint was due on or

27   before November 13, 2018, and Plaintiff has failed to file an amended complaint or otherwise

28   communicate with the Court.
                                                      1
 1   II.     Failure to State a Claim

 2           A.      Screening Requirement

 3           The Court is required to screen complaints brought by prisoners seeking relief against a

 4   governmental entity and/or against an officer or employee of a governmental entity. 28 U.S.C.

 5   § 1915A(a). Plaintiff’s complaint, or any portion thereof, is subject to dismissal if it is frivolous

 6   or malicious, if it fails to state a claim upon which relief may be granted, or if it seeks monetary

 7   relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2); 28 U.S.C.

 8   § 1915(e)(2)(B)(ii).

 9           A complaint must contain “a short and plain statement of the claim showing that the

10   pleader is entitled to relief. . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

11   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

12   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

13   Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken as

14   true, courts “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc.,

15   572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted).

16           To survive screening, Plaintiff’s claims must be facially plausible, which requires

17   sufficient factual detail to allow the Court to reasonably infer that each named defendant is liable

18   for the misconduct alleged. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss v. U.S.

19   Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009). The sheer possibility that a defendant acted

20   unlawfully is not sufficient, and mere consistency with liability falls short of satisfying the
21   plausibility standard. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss, 572 F.3d at 969.

22           B.      Plaintiff’s Allegations

23           Plaintiff is currently housed at California State Prison in Corcoran, California, where the

24   events in the complaint are alleged to have occurred. Plaintiff purports to bring a class action and

25   names the following defendants: (1) K. Clark, Warden; (2) Edmund G. Brown, Governor of

26   California; (3) Director, California Department of Corrections and Rehabilitation (“CDCR”); and
27   (4) California Department of Health.

28   ///
                                                         2
 1           In Claim 1, Plaintiff asserts a violation of the Eighth Amendment and alleges as

 2   follows:

 3           Plaintiffs were exposed to excessive heats on outside exercise cages on numerous
             different occasions and presently. Defendants ae aware of effects of excessive
 4           heat on inmates/persons/mentally ill patients but refused to turn on “misters” in
             walk alone cages all days that UHT was/is [illegible]. Defendants refused to
 5           follow policy and procedures. Plaintiffs asked correctional officers to turn on
             misters but were told that it was the job of maintenance workers.
 6

 7   (ECF No. 1, p. 3.)

 8           In Claim 2, Plaintiff asserts deliberate indifference and alleges, in relevant part, as

 9   follows:

10           Defendants knew about Plaintiffs need for hydration “misters.” Defendants knew
             or should have known basically by “common sense” that leaving Plaintiffs outside
11           for upwards to 3 hours at a time in sweltering heat without misters especially to
             non African inmates could cause severe sun burn, heat stroke etc and out of
12           “laziness” continued to ignore these possibly life-threatening issues after Plaintiff
             consistently made comments and references to “misters” not being turned on!
13

14   (Id. at 4.)

15           Plaintiff seeks injunctive relief along with punitive damages.

16           C.     Discussion

17                  1.      Class Action

18           Plaintiff purports to bring this case as a “class action lawsuit” on behalf of himself and

19   other “similarly situated individuals.” (ECF No. 1, p. 1.) However, he may not do so. A non-

20   attorney proceeding pro se may bring his own claims to court, but he may not represent others.
21   Fymbo v. State Farm Fire & Cas. Co., 213 F.3d 1320, 1321 (10th Cir. 2000); Johns v. Cty. of San

22   Diego, 114 F.3d 874, 876 (9th Cir. 1997); C.E. Pope Equity Tr. v. United States, 818 F.2d 696,

23   697 (9th Cir. 1987). A pro se litigant simply cannot “fairly and adequately protect the interests of

24   the class.” Fed. R. Civ. P. 23(a)(4); Fymbo, 213 F.3d at 1321. Therefore, this action will be

25   construed as an individual civil suit brought only by Plaintiff and not a class action.

26   ///
27   ///

28   ///
                                                        3
 1                  2.      Linkage Requirement

 2          The Civil Rights Act under which this action was filed provides:

 3          Every person who, under color of [state law] ... subjects, or causes to be
            subjected, any citizen of the United States ... to the deprivation of any rights,
 4          privileges, or immunities secured by the Constitution ... shall be liable to the party
            injured in an action at law, suit in equity, or other proper proceeding for redress.
 5

 6   42 U.S.C. § 1983. The statute plainly requires that there be an actual connection or link between

 7   the actions of the defendants and the deprivation alleged to have been suffered by Plaintiff. See

 8   Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362 (1976). The

 9   Ninth Circuit has held that “[a] person ‘subjects’ another to the deprivation of a constitutional

10   right, within the meaning of section 1983, if he does an affirmative act, participates in another’s

11   affirmative acts, or omits to perform an act which he is legally required to do that causes the

12   deprivation of which complaint is made.” Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

13          Plaintiff’s complaint fails to link any factual allegation to an individual defendant.

14   Plaintiff may not refer generally to all “defendants” in order to state a cognizable claim. Plaintiff

15   must allege what each individual did or did not do that resulted in a violation of Plaintiff’s rights.

16                  3.      Supervisory Liability

17          Insofar as Plaintiff is attempting to hold the Warden, Governor, and CDCR Director liable

18   based solely on their supervisory roles, he may not do so. Liability may not be imposed on

19   supervisory personnel for the actions or omissions of their subordinates under the theory of

20   respondeat superior. Iqbal, 556 U.S. at 676–77; Simmons v. Navajo Cty., Ariz., 609 F.3d 1011,
21   1020–21 (9th Cir. 2010); Ewing v. City of Stockton, 588 F.3d 1218, 1235 (9th Cir. 2009); Jones

22   v. Williams, 297 F.3d 930, 934 (9th Cir. 2002). Supervisors may be held liable only if they

23   “participated in or directed the violations, or knew of the violations and failed to act to prevent

24   them.” Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989); accord Starr v. Baca, 652 F.3d 1202,

25   1205–06 (9th Cir. 2011); Corales v. Bennett, 567 F.3d 554, 570 (9th Cir. 2009). Plaintiff may

26   also allege the supervisor “implemented a policy so deficient that the policy ‘itself is a
27   repudiation of constitutional rights’ and is ‘the moving force of the constitutional violation.’”

28   Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989) (internal citations omitted).
                                                       4
 1          Here, Plaintiff’s complaint fails to allege that the Warden, Governor, or CDCR Director

 2   participated in, directed or knew of any purported violation of Plaintiff’s constitutional rights.

 3   Plaintiff’s complaint also fails to allege that any of these supervisory defendants implemented a

 4   policy so deficient that it was a repudiation of Plaintiff’s rights and the moving force of any

 5   constitutional violation. Plaintiff must allege what each individual defendant did or did not do

 6   that resulted in a violation of Plaintiff’s constitutional rights, and liability may not be premised

 7   solely on defendants’ supervisory roles.

 8          4.      Agency Defendant – California Department of Health

 9          The Eleventh Amendment prohibits federal courts from hearing a Section 1983 lawsuit in

10   which damages or injunctive relief is sought against state agencies (such as CDCR or the

11   California Department of Health), absent “a waiver by the state or a valid congressional

12   override . . . .” Dittman v. California, 191 F.3d 1020, 1025 (9th Cir. 1999). “The Eleventh

13   Amendment bars suits which seek either damages or injunctive relief against a state, ‘an arm of

14   the state,’ its instrumentalities, or its agencies.” See Fireman’s Fund Ins. Co. v. City of Lodi,

15   Cal., 302 F.3d 928, 957 n.28 (9th Cir. 2002) (internal quotation and citations omitted), cert.

16   denied, 538 U.S. 961 (2003). “The State of California has not waived its Eleventh Amendment

17   immunity with respect to claims brought under § 1983 in federal court . . . .” Dittman, 191 F.3d

18   at 1025–26 (citing Atascadero State Hosp. v. Scanlon, 473 U.S. 234, 241 (1985)); see also Brown

19   v. Cal. Dep’t. of Corr., 554 F.3d 747, 752 (9th Cir. 2009). However, “the Eleventh Amendment

20   does not bar actions seeking only prospective declaratory or injunctive relief against state officers
21   in their official capacities[,]” Fireman’s Fund, 302 F.3d at 957 n.28 (internal quotation and

22   citation omitted), or, in appropriate instances, in their individual capacities, Idaho v. Coeur

23   d’Alene Tribe of Idaho, 521 U.S. 261, 269 (1997) (citing Ex Parte Young, 209 U.S. 123 (1908)).

24          5.      Eighth Amendment – Conditions of Confinement

25          To constitute cruel and unusual punishment in violation of the Eighth Amendment, prison

26   conditions must involve “the wanton and unnecessary infliction of pain.” Rhodes v. Chapman,
27   452 U.S. 337, 347 (1981). A prisoner’s claim does not rise to the level of an Eighth Amendment

28   violation unless (1) “the prison official deprived the prisoner of the ‘minimal civilized measure of
                                                        5
 1   life’s necessities,’ ” and (2) “the prison official ‘acted with deliberate indifference in doing so.’ ”

 2   Toguchi v. Chung, 391 F.3d 1051, 1057 (9th Cir. 2004) (quoting Hallett v. Morgan, 296 F.3d

 3   732, 744 (9th Cir. 2002) (citation omitted)). In order to find a prison official liable under the

 4   Eighth Amendment for denying humane conditions of confinement within a prison, the official

 5   must know “that inmates face a substantial risk of serious harm and disregard[ ] that risk by

 6   failing to take reasonable measures to abate it.” Farmer v. Brennan, 511 U.S. 825, 847 (1994).

 7          It is axiomatic that a prison official’s failure to provide inmates relief from extreme

 8   temperatures may constitute an Eighth Amendment violation. Wilson v. Seiter, 501 U.S. 294,

 9   304 (1991) (“low cell temperature at night combined with a failure to issue blankets” could

10   constitute an Eighth Amendment violation); Graves v. Arpaio, 623 F.3d 1043, 1049 (9th Cir.

11   2010) (“The district court did not err . . . in concluding that dangerously high temperatures that

12   pose a significant risk to detainee health violate the Eighth Amendment.”); Chandler v. Crosby,

13   379 F.3d 1278, 1294 (11th Cir. 2004) (“[T]he Eighth Amendment applies to prisoner claims of

14   inadequate cooling and ventilation.”). The Ninth Circuit has held that the “Eighth Amendment

15   guarantees adequate heating” but not necessarily a “comfortable” temperature. Keenan v. Hall,

16   83 F.3d 1083, 1091 (9th Cir. 1996). One measure of an inadequate, as opposed to merely

17   uncomfortable, temperature is that it poses ‘a substantial risk of serious harm.’” Graves, 623 F.3d

18   at 1049.

19          Plaintiff’s complaint fails to state a cognizable Eighth Amendment claim arising out of

20   extreme temperatures while outside in walk alone cages. At a minimum, Plaintiff does not
21   provide factual allegations sufficient to state a claim, such as the dates, times, and temperatures at

22   issue or the names of any defendants that he informed of the issue. Plaintiff’s complaint also

23   does not link any individual defendant to a violation of his constitutional rights. Indeed, Plaintiff

24   suggests that unnamed maintenance personnel were responsible for the failure to use misters.

25   III.   Failure to Prosecute and Failure to Obey a Court Order

26          A.      Legal Standard
27          Local Rule 110 provides that “[f]ailure . . . of a party to comply with these Rules or with

28   any order of the Court may be grounds for imposition by the Court of any and all sanctions . . .
                                                        6
 1   within the inherent power of the Court.” District courts have the inherent power to control their

 2   dockets and “[i]n the exercise of that power they may impose sanctions including, where

 3   appropriate, . . . dismissal.” Thompson v. Hous. Auth., 782 F.2d 829, 831 (9th Cir. 1986). A

 4   court may dismiss an action, with prejudice, based on a party’s failure to prosecute an action,

 5   failure to obey a court order, or failure to comply with local rules. See, e.g., Ghazali v. Moran, 46

 6   F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with local rule); Ferdik v. Bonzelet,

 7   963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to comply with an order requiring

 8   amendment of complaint); Malone v. U.S. Postal Serv., 833 F.2d 128, 130–33 (9th Cir. 1987)

 9   (dismissal for failure to comply with court order).

10          In determining whether to dismiss an action, the Court must consider several factors:

11   (1) the public’s interest in expeditious resolution of litigation; (2) the Court’s need to manage its

12   docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring disposition of

13   cases on their merits; and (5) the availability of less drastic sanctions. Henderson v. Duncan, 779

14   F.2d 1421, 1423 (9th Cir. 1986); Carey v. King, 856 F.2d 1439, 1440 (9th Cir. 1988).

15          B.      Discussion

16          Here, Plaintiff’s first amended complaint is overdue, and he has failed to comply with the

17   Court’s order. The Court cannot effectively manage its docket if Plaintiff ceases litigating his

18   case. Thus, the Court finds that both the first and second factors weigh in favor of dismissal.

19          The third factor, risk of prejudice to defendant, also weighs in favor of dismissal, since a

20   presumption of injury arises from the occurrence of unreasonable delay in prosecuting an action.
21   Anderson v. Air W., 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor usually weighs against

22   dismissal because public policy favors disposition on the merits. Pagtalunan v. Galaza, 291 F.3d

23   639, 643 (9th Cir. 2002). However, “this factor lends little support to a party whose

24   responsibility it is to move a case toward disposition on the merits but whose conduct impedes

25   progress in that direction,” which is the case here. In re Phenylpropanolamine (PPA) Products

26   Liability Litigation, 460 F.3d 1217, 1228 (9th Cir. 2006) (citation omitted).
27          Finally, the Court’s warning to a party that failure to obey the court’s order will result in

28   dismissal satisfies the “considerations of the alternatives” requirement. Ferdik, 963 F.2d at 1262;
                                                       7
 1   Malone, 833 at 132–33; Henderson, 779 F.2d at 1424. The Court’s October 10, 2018 screening

 2   order expressly warned Plaintiff that his failure to file an amended complaint would result in a

 3   recommendation of dismissal of this action, with prejudice, for failure to obey a court order and

 4   for failure to state a claim. (ECF No. 11, p. 7.) Thus, Plaintiff had adequate warning that

 5   dismissal could result from his noncompliance.

 6            Additionally, at this stage in the proceedings there is little available to the Court that

 7   would constitute a satisfactory lesser sanction while protecting the Court from further

 8   unnecessary expenditure of its scarce resources. Plaintiff is proceeding in forma pauperis in this

 9   action, making monetary sanctions of little use, and the preclusion of evidence or witnesses is

10   likely to have no effect given that Plaintiff has ceased litigating his case.

11   IV.      Conclusion and Recommendation

12            Accordingly, the Court finds that dismissal is the appropriate sanction and HEREBY

13   RECOMMENDS that this action be dismissed, with prejudice, for failure to state a claim, for

14   failure to obey a Court order, and for Plaintiff’s failure to prosecute this action.

15            These Findings and Recommendation will be submitted to the United States District Judge

16   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen

17   (14) days after being served with these Findings and Recommendation, Plaintiff may file written

18   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

19   Findings and Recommendation.” Plaintiff is advised that failure to file objections within the

20   specified time may result in the waiver of the “right to challenge the magistrate’s factual
21   findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.

22   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

23
     IT IS SO ORDERED.
24

25         Dated:   November 26, 2018                             /s/ Barbara   A. McAuliffe               _
                                                             UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                         8
